     Case 1:21-cv-01310-NONE-EPG Document 9 Filed 09/07/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RENE LUNA,                                        Case No. 1:21-cv-01310-NONE-EPG
12                       Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                        RECOMMENDING THAT THIS ACTION BE
13           v.                                         DISMISSED AS DUPLICATIVE OF CASE
                                                        NO. 1:21-CV-01291-BAM
14    LOLL, et al.,
                                                        (ECF No. 1)
15                       Defendants.
                                                        FOURTEEN (14) DAY DEADLINE
16

17                                                      ORDER VACATING ORDER GRANTING
                                                        MOTION TO PROCEED IN FORMA
18                                                      PAUPERIS
19                                                      (ECF No. 6)
20
            Plaintiff Rene Luna (“Plaintiff”) is a pretrial detainee proceeding pro se and in forma
21
     pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
22
            For the following reasons, the Court recommends that this action be dismissed as
23
     duplicative of David Ponce, et al. v. Officer Washburn, et al., Case No. 1:21-cv-01291-BAM
24
     (“Ponce”). In light of this recommendation, the Court will vacate the order granting in forma
25
     pauperis status.
26
     ///
27
     ///
28
                                                        1
     Case 1:21-cv-01310-NONE-EPG Document 9 Filed 09/07/21 Page 2 of 4


 1                I. LEGAL STANDARD

 2                “Plaintiffs generally have ‘no right to maintain two separate actions involving the same

 3   subject matter at the same time in the same court and against the same defendant.’” Adams v. Cal.

 4   Dep’t of Health Servs., 487 F.3d 684, 688 (9th Cir. 2007) (quoting Walton v. Eaton Corp., 563

 5   F.2d 66, 70 (3d Cir. 1977)), overruled on other grounds by Taylor v. Sturgell, 553 U.S. 880, 904

 6   (2008).

 7                “To determine whether a suit is duplicative, we borrow from the test for claim

 8   preclusion.”1 Adams, 487 F.3d at 688. “‘[T]he true test of the sufficiency of a plea of ‘other suit

 9   pending’ in another forum [i]s the legal efficacy of the first suit, when finally disposed of, as ‘the

10   thing adjudged,’ regarding the matters at issue in the second suit.’” Id. (second alteration in

11   original) (quoting The Haytian Republic, 154 U.S. 118, 124 (1894)). “Thus, in assessing whether

12   the second action is duplicative of the first, we examine whether the causes of action and relief

13   sought, as well as the parties . . . to the action, are the same.” Adams, 487 F.3d at 689; see also

14   Serlin v. Arthur Anderson & Co., 3 F.3d 221, 223 (7th Cir. 1993) (“[A] suit is duplicative if the

15   claims, parties, and available relief do not significantly differ between the two actions.” (internal

16   quotation marks omitted)).

17                “After weighing the equities of the case, the district court may exercise its discretion to

18   dismiss a duplicative later-filed action, to stay that action pending resolution of the previously

19   filed action, to enjoin the parties from proceeding with it, or to consolidate both actions.” Adams,

20   487 F.3d at 688.
21          II.      DISCUSSION

22                Plaintiff, along with Anthony Barker, David Ponce, James Wallace, and Jesse Gomez,

23   filed the complaint in Ponce on August 25, 2021. (Ponce, ECF No. 1.) The complaint in Ponce

24   names Officer Loll, Officer Gomez, and the Kings County Sheriff’s Department, among others,2

25   1
       The primary difference between dismissing a case as duplicative and dismissing a case under the doctrine of claim
     preclusion is that a final judgment need not have been entered to dismiss a case as duplicative while claim preclusion
26   requires a final judgment on the merits. Cook v. C.R. England, Inc., 2012 WL 2373258, at *3 (C.D. Cal. June 21,
     2012). A final judgment has not been entered in Ponce. Accordingly, the Court does not apply the doctrine of claim
27   preclusion.

28   2
         The complaint in Ponce also brings claims against additional defendants on behalf of the other plaintiffs.
                                                                   2
     Case 1:21-cv-01310-NONE-EPG Document 9 Filed 09/07/21 Page 3 of 4


 1   as defendants. (Id.)

 2             Plaintiff filed this case on August 30, 2021, along with a motion to proceed in forma

 3   pauperis. (ECF Nos. 1, 2.) Plaintiff’s complaint also names Officer Loll, Officer Gomez, and the

 4   Kings County Sheriff’s Department as defendants. (ECF No. 1.) On September 1, 2021, the Court

 5   entered an order granting Plaintiff’s motion to proceed in forma pauperis. (ECF No. 6.) The

 6   Court’s order directed the Kings County Sheriff to collect and forward payments from Plaintiff’s

 7   prison trust account. (Id.)

 8             In this case and in Ponce, Plaintiff alleges that, on February 23, 2021, Officers Loll and

 9   Gomez beat Plaintiff while he was in a prone position and suffering from an intestinal problem.

10   (ECF No. 1 at 3; Ponce, ECF No. 1 at 3.) In comparing the three complaints, “it is clear that the . .

11   . actions share a common transaction nucleus of facts.” Adams, 487 F.3d at 689. Additionally, all

12   of the defendants named in this case are also named Ponce. In this case, Plaintiff requests relief in

13   the form of monetary and punitive damages totaling $1.5 million “per strike/punch/blow” and that

14   “the officers be brought to justice to the fullest extent of the law.” (ECF No. 1 at 6.) In Ponce,

15   Plaintiff requests declaratory and injunctive relief, $9.5 million in compensatory damages, $5.9

16   million in punitive damages against each defendant, interest, and any other relief allowed by law

17   and equity. (Ponce, ECF No. 1 at 6.)

18             Based on the foregoing, the Court finds that the claims, relief sought, and parties to this

19   action and to Ponce do not significantly differ. The instant case is therefore duplicative of Ponce.

20   Further, both cases are in early stages and have not yet been screened. Thus, weighing the
21   equities, the Court recommends that this case be dismissed. Additionally, in light of this

22   recommendation, the Court will vacate its order granting in forma pauperis status.

23      III.      CONCLUSION, ORDER, AND RECOMMENDATIONS

24             Accordingly, IT IS HEREBY ORDERED that:

25             1. The Court’s order granting Plaintiff’s motion to proceed in forma pauperis is

26                VACATED and the Kings County Sheriff is no longer required to collect payments
27

28
                                                          3
     Case 1:21-cv-01310-NONE-EPG Document 9 Filed 09/07/21 Page 4 of 4


 1               pursuant to that order; and

 2          2. The Clerk of Court is directed to serve copies of this order on the Kings County

 3               Sheriff and on the Financial Department, U.S. District Court, Eastern District of

 4               California, Sacramento Division.

 5          Furthermore, it is HEREBY RECOMMENDED that:

 6          1.      This action be dismissed as duplicative of David Ponce, et al. v. Officer Washburn,

 7                  et al., Case No. 1:21-cv-01291-BAM; and

 8          2.      The Clerk of Court be directed to close the case.

 9          These findings and recommendations are submitted to the assigned United States District

10   Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B). Within fourteen (14) days

11   after service of the findings and recommendations, Plaintiff may file written objections with the

12   Court. Such a document should be captioned “Objections to Magistrate Judge’s Findings and

13   Recommendation.” The assigned United States District Court Judge will then review the

14   Magistrate Judge’s ruling pursuant to 28 U.S.C. § 636(b)(1)(C). Plaintiff is advised that failure to

15   file objections within the specified time may waive the right to appeal the District Court’s order.

16   Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d

17   1391, 1394 (9th Cir. 1991)).

18
     IT IS SO ORDERED.
19

20      Dated:     September 3, 2021                           /s/
21                                                      UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28
                                                       4
